DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 19, 2017 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the preset status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claims 6-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is noted that the claims are replete with indefinite language. The following are examples of that found in the claims, however Applicant is advised to carefully review the claims to ensure compliance with 35 USC 112(b). Also, it is recommended that once Applicant puts claims 6-17 in proper form to comply with 37 CFR 1.75(d), that Applicant review these claims for compliance under 35 USC 112(b).
Claim 1 recites the limitation "at least one photosensitive diode is provided" in line 2. It is unclear if the at least one photosensitive diode is required to be part of the photosensitive pixel structure because the language “is provided” does not clearly define the at least one photosensitive diode as being part of the photosensitive pixel structure.  
Claim 1 recites the limitation "a first material layer is provided" in line 4.  It is unclear if the first material layer is required to be part of the photosensitive pixel structure because the language “is provided” does not clearly define the first material layer as being part of the photosensitive pixel structure.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3 and 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (U.S. 2012/0109296, cited by Applicant). Regarding claim 1, Fan discloses a photosensitive pixel structure comprising: a substrate 503 with a front surface and a back surface (see Figures 5A-J), wherein at least one photosensitive diode 507 is provided on one of the surfaces of the substrate (see Figures 5A-5J and paragraph [0051] where photo sensors are described as being diodes), characterized in that a first material layer 501 is provided at least partially on the back surface of the substrate, wherein the first material layer comprises a reflective layer (see Figures 5A-J and paragraph [0056] where the first material layer is described as being buried oxide, which inherently has reflective properties).
Regarding claim 2, it is inherent that the substrate of Fan is “adapted to absorb light of a predetermined wavelength or wavelength range”, as that is a property of any material. Furthermore, the substrate 503 is described by Fan as being a silicon layer (see paragraph [0052]) and is, thus, a material adapted to absorb light of a predetermined wavelength or wavelength range.
Regarding claim 3, Fan discloses that the first material layer on the back surface of the substrate comprises a layer of buried oxide that includes SiO2, or the first material layer comprises a layer of metal (see paragraphs [0051], [0054], and [0056]).
Regarding claim 4, Fan discloses that the first material layer is formed as an integral part of the substrate (see Figures 5A-J).
Regarding claim 5, Fan discloses that the first material layer comprises a layer 509 of buried oxide that includes SiO2 (see paragraph [0056]), and a layer of aluminum 511, wherein the layer of buried oxide is sandwiched between the substrate and the layer of aluminum (see Figures 5A-5J and paragraph [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/ Primary Examiner, Art Unit 3792